 



Exhibit 10.62
CHOLESTECH CORPORATION
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into effective as of December 7, 2005 (the “Effective Date”), by and
between Gregory Bennett (the “Employee”) and Cholestech Corporation, a
California corporation (the “Company”). Certain capitalized terms used in this
Agreement are defined in Section 1 below.
R E C I T A L S
     A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.
     B. The Board believes that it is in the best interests of the Company and
its shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.
     C. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.
AGREEMENT
     In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company, the parties agree as follows:
     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken
by the Employee in connection with his responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee, (ii) the
Employee’s conviction of a felony which the Board reasonably believes has had or
will have a material detrimental effect on the Company’s reputation or business,
(iii) a willful act by the Employee which constitutes misconduct and is
injurious to the Company, or (iv) continued willful violations by the Employee
of the Employee’s obligations to the Company after there has been delivered to
the Employee a written demand for performance from the Company which describes
the basis for the Company’s belief that the Employee has not substantially
performed his duties.
          (b) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events:

 



--------------------------------------------------------------------------------



 



               (i) the approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
               (ii) any approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;
               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities; or
               (iv) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
          (c) Compensation Continuation Period. “Compensation Continuation
Period” shall mean the period of time commencing with termination of the
Employee’s employment as a result of Involuntary Termination at any time within
12 months after a Change of Control and ending with the date 18 months following
the date of the Employee’s Involuntary Termination.
          (d) Involuntary Termination. “Involuntary Termination” shall mean
(i) without the Employee’s express written consent, a significant reduction of
the Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable duties,
position and responsibilities; provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains as such following a Change of Control but is not made the
Chief Executive Officer of the acquiring corporation) shall not constitute an
Involuntary Termination; (ii) without the Employee’s express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) without the Employee’s express
written consent, a reduction by the Company of the Employee’s base salary or
target bonus as in effect immediately prior to such reduction; (iv) without the
Employee’s express written consent, a material reduction by the Company in the
kind or level of employee benefits to which the Employee is entitled immediately
prior to such reduction with the result that the Employee’s overall benefits

- 2 -



--------------------------------------------------------------------------------



 



package is significantly reduced; (v) without the Employee’s express written
consent, the relocation of the Employee on a full-time basis to a facility or a
location more than fifty (50) miles from his current location; (vi) any
purported termination of the Employee by the Company which is not effected for
Cause or for which the grounds relied upon are not valid; or (vii) the failure
of the Company to obtain the assumption of this Agreement by any successors
contemplated in Section 7 below.
     2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied or,
if earlier, on the date, prior to a Change of Control, the Employee is no longer
employed by the Company.
     3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.
     4. Change of Control and Severance Benefits.
          (a) Option Acceleration. If the Employee’s employment with the Company
terminates as a result of an Involuntary Termination at any time within
12 months after a Change of Control, then one hundred percent (100%) of the
shares subject to all options granted to the Employee by the Company and still
outstanding (the “Options”) shall immediately become vested and exercisable in
full upon such Involuntary Termination. Such vested shares shall continue to be
subject to the terms and conditions of the Company’s stock option plans and the
applicable option agreements between the Employee and the Company.
          (b) Termination Following a Change of Control.
               (i) Severance Payment Upon Involuntary Termination. If the
Employee’s employment with the Company terminates as a result of an Involuntary
Termination at any time within 12 months after a Change of Control, then the
Employee shall be entitled to receive a severance payment in an amount equal to
(i) 18 months of the Employee’s base salary as in effect immediately prior to
the Involuntary Termination, (ii) 150% of the Employee’s target bonus as in
effect for the fiscal year in which the Involuntary Termination occurs and
(iii) up to 100% of the Employee’s target bonus as in effect for the fiscal year
in which the Involuntary Termination occurs, with such amount determined by the
Board in its sole discretion based on the Employee’s achievement of the
management objectives on which such bonus is based and pro-rated by multiplying
such bonus amount by a fraction, the numerator of which shall be the number of
days prior to the occurrence of the Involuntary Termination during such fiscal
year, and the denominator of which shall be 365. Such severance payment shall be
in lieu of any other severance payment to which the Employee shall be entitled
pursuant to any employment agreement, offer letter or the Company’s then
existing severance plans and policies. Such severance payment shall be payable
over a period of 18 months commencing on the date of the Involuntary Termination
in accordance with the Company’s normal payment practices. In addition, during
the Compensation Continuation Period, the Company shall continue to make
available to the Employee and Employee’s spouse and

- 3 -



--------------------------------------------------------------------------------



 



dependents covered under any group health plans of the Company on the date of
such termination of employment the same level of health (i.e., medical, vision
and dental) coverage and benefits as in effect for the Employee or such covered
dependents on the date immediately preceding the date of the Employee’s
termination; provided, however, that (i) the Employee constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended; and (ii) the Employee elects continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA.
               (ii) Voluntary Resignation or Termination for Cause. If the
Employee’s employment with the Company terminates as a result of the Employee’s
voluntary resignation which is not an Involuntary Termination or if the Employee
is terminated for Cause at any time after a Change of Control, then the Employee
shall not be entitled to receive severance or other benefits hereunder, but may
be eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the time of
such termination.
          (c) Disability or Death. If the Employee’s employment with the Company
terminates due to the Employee’s death or disability following a Change of
Control, then the Employee shall not be entitled to receive severance or other
benefits hereunder, except for those (if any) as may be then established under
the Company’s then existing severance and benefits plans and policies at the
time of such disability or death. In the event of the Employee’s death or
disability after the termination of the Employee’s employment with the Company
as a result of an Involuntary Termination within 12 months of a Change of
Control, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees shall be
entitled to receive severance or other benefits hereunder.
          (d) Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, the Employee’s termination of employment: (i) the Company
shall pay the Employee any unpaid base salary due for periods prior to the date
of termination; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company prior to the date of
termination. These payments shall be made promptly upon termination and within
the period of time mandated by law.
     5. Conditional Nature of Severance Payments.
          (a) Non-Compete. The Employee acknowledges that the nature of the
Company’s business is such that if the Employee were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the 18 months following the termination of the Employee’s employment with the
Company, it would be very difficult for the Employee not to rely on or use the
Company’s trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company’s trade secrets and confidential
information, the Employee agrees and acknowledges that the Employee’s right to
receive the severance payments set forth in Section 4 (to the extent the
Employee is otherwise entitled to such payments) shall be conditioned upon the
Employee not directly or indirectly engaging in (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise),

- 4 -



--------------------------------------------------------------------------------



 



nor having any ownership interest in or participating in the financing,
operation, management or control of, any person, firm, corporation or business
that is a customer of the Company or whose business is the design, production
and delivery of diagnostic test systems and services. Upon any breach of this
section, all severance payments pursuant to this Agreement shall immediately
cease.
          (b) Non-Disparagement. The Employee agrees to refrain from any
defamation, libel or slander of the Company and its respective officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns or
tortious interference with the contracts and relationships of the Company and
its respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations and assigns.
          (c) Understanding of Covenants. The Employee represents that he (i) is
familiar with the foregoing covenants not to compete and not to disparage, and
(ii) is fully aware of his obligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of the
covenant not to compete.
     6. Golden Parachute Excise Tax. In the event that the benefits provided for
in this Agreement or otherwise payable to the Employee constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) that are subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employee shall receive
(i) a one-time payment from the Company sufficient to pay such excise tax (the
“Excise Tax Gross-Up”), and (ii) an additional one-time payment from the Company
sufficient to pay the additional excise tax and federal and state income taxes
arising from the Excise Tax Gross-Up made by the Company to the Employee
pursuant to this Section (the “Additional Gross-Up”); provided, however, that
the Company shall only pay the Excise Tax Gross-Up and Additional Gross-Up if
the cumulative value of such payments to the Employee equals or exceeds $10,000.
In the event that such payments to the Employee is less than $10,000, then the
Employee’s benefits hereunder shall be either (x) delivered in full, or
(y) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the Excise Tax, results in the receipt by the Employee on
an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. Unless the Company and the Employee otherwise agree in writing,
the determination of the Employee’s excise tax liability and the amount required
to be paid under this Section 6 shall be made in writing in good faith by the
accounting firm serving as the Company’s independent public accountants
immediately prior to the Change of Control (the “Accountants”). In the event
that the Excise Tax incurred by the Employee is determined by the Internal
Revenue Service to be greater or lesser than the amount so determined by the
Accountants, the Company and the Employee agree to promptly make such additional
payment, including interest and any tax penalties, to the other party as the
Accountants reasonably determine is appropriate. For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
interpretations concerning the application of the Code for which there is a
“substantial authority” tax reporting position. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a

- 5 -



--------------------------------------------------------------------------------



 



determination under this Section 6. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6.
     7. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.
          (b) Employee’s Successors. Without the written consent of the Company,
the Employee shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     8. Notices.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
          (b) Notice of Termination. Any termination by the Company for Cause or
by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated. The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing his
rights hereunder.
     9. Execution of Release Agreement Upon Termination. As a condition of
entering into this Agreement and receiving the benefits under Section 4, the
Employee agrees to execute and not revoke a release of claims agreement
substantially in the form attached hereto as Exhibit A upon the termination of
his employment with the Company.

- 6 -



--------------------------------------------------------------------------------



 



     10. Arbitration.
          (a) Except as provided in Section 10(d) below, any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof, shall be settled by binding arbitration to be held in Palo
Alto, California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.
          (b) The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.
          (c) The Employee understands that nothing in this Section modifies the
Employee’s at-will employment status. Either the Employee or the Company can
terminate the employment relationship at any time, with or without cause.
          (d) THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH
DISCUSSES ARBITRATION. THE EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.
               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq;

- 7 -



--------------------------------------------------------------------------------



 



               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     11. Miscellaneous Provisions.
     (a) Mitigation. The Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Employee may receive from any other source.
However, the Employee shall not be entitled to receive the health coverage and
benefits contemplated by this Agreement in the event that the Employee receives
similar health coverage and benefits as a result of new employment during the
Compensation Continuation Period.
     (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
     (c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the subject matter herein and
supersedes all prior or contemporaneous agreements, offer letters, resolutions
of the Company’s Board of Directors, understandings and arrangements, whether
written or oral, regarding the same.
     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.
     (e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.
     (g) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
[Remainder of Page Left Blank Intentionally]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              COMPANY:       CHOLESTECH CORPORATION
 
           
 
           
 
      By:   /s/ Warren E. Pinckert II
 
           
 
          Warren E. Pinckert II
 
          President and Chief Executive Officer
 
           
 
           
EMPLOYEE:
      /s/ Gregory L. Bennett                   Gregory L. Bennett

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM RELEASE OF CLAIMS AGREEMENT
     This Release of Claims Agreement (this “Agreement”) is made and entered
into by and between Cholestech Corporation (the “Company”) and Gregory Bennett
(the “Employee”).
     WHEREAS, the Employee was employed by the Company; and
     WHEREAS, the Company (or the Company’s predecessor) and the Employee have
entered into a Change of Control Severance Agreement effective as of December 1,
2005 (the “Severance Agreement”).
     NOW THEREFORE, in consideration of the mutual promises made herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Employee (collectively referred to as
the “Parties”) desiring to be legally bound do hereby agree as follows:
     1. Termination. The Employee’s employment with the Company terminated on
_____, 20___.
     2. Consideration. Subject to and in consideration of the Employee’s release
of claims as provided herein, the Company has agreed to pay the Employee certain
benefits and the Employee has agreed to provide certain benefits to the Company,
both as set forth in the Severance Agreement.
     3. Payment of Salary. The Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to the Employee.
     4. Release of Claims. The Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to the
Employee by the Company. The Employee, on his own behalf and his respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that he may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date (as defined below) of this Agreement including, without limitation:
          (a) any and all claims relating to or arising from the Employee’s
employment relationship with the Company and the termination of that
relationship;

 



--------------------------------------------------------------------------------



 



          (b) any and all claims relating to, or arising from, the Employee’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law and
securities fraud under any state or federal law;
          (c) any and all claims for wrongful discharge of employment,
termination in violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment and
conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code Section 201, et seq. and Section 970, et seq. and
all amendments to each such Act as well as the regulations issued thereunder;
          (e) any and all claims for violation of the federal or any state
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
          (g) any and all claims for attorneys’ fees and costs.
          The Employee agrees that the release set forth in this Section 4 shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
     5. Acknowledgment of Waiver of Claims under ADEA. The Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. The Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. The Employee acknowledges
that the consideration given for this waiver and release agreement is in
addition to anything of value to which the Employee was already entitled. The
Employee further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has at least twenty-one (21) days within which to consider this Agreement;
(c) he has seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired. Any revocation should be in writing and
delivered to the Company by the close of business on the seventh (7th) day from
the date that the Employee signs this Agreement.

A-2



--------------------------------------------------------------------------------



 



     6. Civil Code Section 1542. The Employee represents that he is not aware of
any claims against the Company other than the claims that are released by this
Agreement. The Employee acknowledges that he has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
          The Employee, being aware of said code section, agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect.
     7. No Pending or Future Lawsuits. The Employee represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. The Employee also represents that he does not intend to bring any claims
on his own behalf or on behalf of any other person or entity against the Company
or any other person or entity referred to herein.
     8. Confidentiality. The Employee agrees to use his best efforts to maintain
in confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Release Information”). The Employee agrees to take every
reasonable precaution to prevent disclosure of any Release Information to third
parties and agrees that there will be no publicity, directly or indirectly,
concerning any Release Information. The Employee agrees to take every precaution
to disclose Release Information only to those attorneys, accountants,
governmental entities and family members who have a reasonable need to know of
such Release Information.
     9. No Cooperation. The Employee agrees he will not act in any manner that
might damage the business of the Company. The Employee agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.
     10. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     11. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. The
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.

A-3



--------------------------------------------------------------------------------



 



     12. No Representations. The Employee represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     13. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     14. Entire Agreement. This Agreement and the Severance Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and his compensation by the Company. This Agreement may only be amended
in writing signed by the Employee and an executive officer of the Company.
     15. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
     16. Effective Date. This Agreement is effective eight (8) days after it has
been signed by the Parties (the “Effective Date”).
     17. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     18. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

              CHOLESTECH CORPORATION
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       
 
            EMPLOYEE
 
       
 
              Gregory L. Bennett
 
       
 
  Date:    

A-5